Citation Nr: 0729691	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  93-24 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, to include cataracts claimed to be due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	L. Murray Fitzhugh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for more than 12 years 
between 1955 and 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for a bilateral eye disability.  This 
issue was remanded for further development in June 1999 and 
November 2005, and now returns again before the Board.  A 
hearing before the undersigned Veterans Law Judge was held in 
August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the evidence of record clearly indicates 
that the veteran has several eye disabilities, to include 
cataracts, bilateral aphakia, and glaucoma.  Furthermore, the 
evidence of record does indicate that the veteran had some 
level of exposure to ionizing radiation in service as he was 
stationed in the Eniwetok Atolls.

There are conflicting medical opinions of record as to 
whether the veteran has an eye disability related to this 
radiation exposure.  A revised dose estimate was received 
from the Defense Threat Reduction Agency (DTRA) in May 2007.  
While correspondence of record indicates that this issue was 
referred for a medical opinion, based on the revised dose 
estimate, as to whether the veteran has an eye disability 
related to radiation exposure in service, there is no 
evidence of record indicating that such opinion was ever 
provided.

"[A] remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  In other words, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following 
development:

1.  This case should be referred to the 
office of the VA Under Secretary for Benefits 
in Washington, DC, pursuant to the provisions 
of 38 C.F.R. § 3.311(b) for the purpose of 
obtaining a medical opinion as to whether the 
veteran developed cataracts or any other eye 
disability due to exposure to ionizing 
radiation.  The opinion should reconcile any 
conclusions with those made by Dr. Lambert in 
July 1980 and Dr. Donaldson in December 1992. 

2.  Following the completion of the 
development requested above, the RO should 
readjudicate the claim for service connection 
for a bilateral eye disability.  To whatever 
extent this adjudication does not result in a 
complete grant of all benefits sought in 
connection with this claim, the veteran and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on this claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations, including the 
documents and reports from the examination 
requested above.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



